Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Molteni (US 5576853)(from IDS of 5/13/19).
Regarding independent claim 1, Molteni discloses A method for replicating a transmission type holographic optical element (Figs. 1, 3; Abstr – master transmission hologram … the interference pattern being recorded), comprising (i.e., open language for the claim, MPEP 2111.03): rotating a master roll having laser-transmissivity (Abstr – master transmission hologram mounted on clear hollow drum being rotatable), a master being formed on a surface of the master roll (Abstr – master transmission hologram mounted on drum), the master being a diffractive optical element (34 – master transmission hologram; Abstr – the light passing through 
 	Regarding independent claim 9, Molteni discloses A device for replicating a transmission type holographic optical element (Figs. 1, 3; Abstr – master transmission hologram … the interference pattern being recorded), comprising (i.e., open language for the claim, MPEP 2111.03): a main roll configured to rotate about a first internal axis (20 – cylindrical member/drum; a – axis) and configured to transport a photosensitive material (30 – recording medium) attached to a surface of the main roll (via master 34; Fig. 1 shows communication between the roll and medium; also note col. 5, ln. 18 – holographic “contact copying”); a laser-transmissive master roll (34 – transmissive master) configured to rotate about a second internal axis (i.e., the second axis is coincident with first axis a) and configured to transport a master formed on a surface of the master roll (Fig. 1– note rotation arrow R), the master being a diffractive optical element (34 – master transmission hologram; Abstr – the light passing through the master created an object beam; to add the object information when passed through, it must be diffractive);  and an optical part configured to radiate a laser line beam toward the master roll so that the laser line beam is irradiated to the photosensitive material after passing through an inside 

Regarding claims 2 and 10, the reference further discloses The method according to claim 1, further comprising replicating a diffraction pattern of the master on the photosensitive material by interference of a diffracted beam and a transmitted beam each generated from the laser line beam while the laser line beam penetrates the master (Abstr – object beam and reference beam; i.e., it is holographic), the replicating being performed while the master and the photosensitive material face each other (Figs. 1 and 3 show beam path from laser 70 through master 34 to medium 30; also note col. 5, ln. 18 – holographic “contact copying”). 
Regarding claims 3 and 11, the reference further discloses The method according to claim 2, wherein the replicating is performed while the master and the photosensitive material are in contact with each other (Fig. 1 and 3 shows master 34 and medium are in contact; also note col. 5, ln. 18 – holographic “contact copying”). 
Regarding claim 4, the reference further discloses The method according to claim 1, wherein the master is formed on a portion of the surface of the master roll extending around part or all of an outer circumference of the master roll (Fig. 1 – 34 – master extends around the cylinder 20). 
Regarding claims 5 and 12, the reference further discloses The method according to claim 1, further comprising adjusting an incident angle of the laser line beam irradiated to the master by changing an optical path of the laser line beam using a tilting means (24 – mirror; note that the mirror is tilted with respect to the axis). 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Molteni.
Regarding claims 8 and 15, the reference does not further disclose the laser line beam has a line width of 2.5 mm or less. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). As a general condition, being coherent, laser beams are generally narrow, and spreading the light out reduces its intensity.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed inventions that the beam has a line width of 2.5 mm or less to maintain sufficient intensity to record a quality image.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Molteni in view of Richert (US 20150158323) (IDS of 5/13/19).
Regarding claims 7 and 14, the reference further discloses The method according to claim 1, further attaching the photosensitive material to the surface of the main roll using a roll (40 – 
Molteni does not explicitly disclose actual lamination rolling, that is pressure between rolls. Molteni and Richert are related as hologram processes with rollers. Richert teaches putting an additional (“nip”) roller against the main drum (Fig. 1).  The benefit is improved reliability of alignment.
Therefore it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add a laminate “nip” roller to Molteni as taught by Richert so as to improve alignment reliability during production.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180188690, US-20120212789, US-20110188102, US-8599458, US-6055075, US-5948199, US-5066133, US-4973113, US-3790245.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872